                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

PORTSMOUTH JV, A JOINT VENTURE,                              Case No. 1:18-cv-649
     Plaintiff,                                              Bertelsman, J.
                                                             Litkovitz, M.J.

       vs.

THE GUARANTEE COMPANY                                        ORDER
OF NORTH AMERICA USA,
     Defendant.

        A follow-up telephone status conference was held in this matter on March 30, 2020.

 By agreement of the parties, and with the Court’s approval, all deadlines in this matter are

 STAYED for an additional ninety (90) days from the date of this Order in light of the exigent

 circumstances created by the COVID-19 virus. The parties shall submit a joint status report to

 the Court at the end of the 90-day period.

        IT IS SO ORDERED.

Date: March 30, 2020                                 s/ Karen L. Litkovitz
                                                     Karen L. Litkovitz
                                                     United States Magistrate Judge
